Title: To James Madison from James Simpson, 30 November 1805 (Abstract)
From: Simpson, James
To: Madison, James


          § From James Simpson. 30 November 1805, Tangier. No. 103. “The approaching close of Rhamadan requiring a supply of piece Goods, as well as of Sugar, Tea and Coffee being provided for the usual Presents made on the occasion of that Festival, I have the honor (agreeably to your Instructions of the 8th. October last year) of subjoining a Schedule of the sundry Articles I have this day requested of Mr. John Gavino of Gibraltar to procure and send me by first safe conveyance, for the Public Service in the Consulate under my charge.
          “For payment of those Articles, and to provide for the farther Current Contingent Expences, I have this day drawn a Bill on you to Mr. Gavinos order, payable thirty days after presentation for one thousand two hundred dollars, which request you will be pleased to direct being paid accordingly.
          “The Accounts of receipt and expenditure of Articles for Service and of disbursements for the Current Year will be ready to be transmitted by the first probable safe conveyance may offer, after its expiration.”
        